Name: 89/289/EEC: Commission Decision of 8 March 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the European Regional Development Fund under objective 2 as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  EU finance;  regions and regional policy
 Date Published: 1989-04-26

 Avis juridique important|31989D028989/289/EEC: Commission Decision of 8 March 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the European Regional Development Fund under objective 2 as defined by Council Regulation (EEC) No 2052/88 Official Journal L 113 , 26/04/1989 P. 0029 - 0030*****COMMISSION DECISION of 8 March 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the European Regional Development Fund under objective 2 as defined by Council Regulation (EEC) No 2052/88 (89/289/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 12 (6) thereof, Whereas the first subparagraph of Article 12 (6) of the aforementioned Regulation states that, to facilitate the planning of assistance in the regions concerned, the Commission is to establish, for a period of five years and as a guide, the allocation between Member States of 85 % of the commitment appropriations of the European Regional Development Fund (ERDF); Whereas the second subparagraph of Article 12 (6) of the aforementioned Regulation states that this allocation is to be based on the socio-economic criteria determining the eligibility of regions and areas for ERDF assistance; Whereas Article 13 of Council Regulation (EEC) No 4254/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the European Regional Development Fund (2) states that, before 1 January 1989, the Commission is to decide, for a period of five years and as a guide, on the indicative allocation between Member States of 85 % of the commitment appropriations of the ERDF; Whereas Article 15 of Regulation (EEC) No 4254/88 states that Article 13 thereof is to apply with effect from the date of adoption of that Regulation; Whereas Article 9 (5) of Regulation (EEC) No 2052/88 stipulates that Berlin shall be eligible for aid under objective 2; Whereas, by Decision 89/250/EEC (3), the Commission established an indicative allocation for objective 1 assistance; Whereas, to respect the provisions of Article 12 (6) the Commission will establish an indicative allocation for 85 % of ERDF resources reserved for objective 5b as soon as the necessary basis for application of the precise criteria determining the eligibility of regions and areas under this objective become available, HAS ADOPTED THIS DECISION: Article 1 The indicative allocation between Member States to be established pursuant to the first subparagraph of Article 12 (6) of Regulation (EEC) No 2052/88, in so far as resources to be devoted to objective 2 as defined by the same Regulation are concerned, is given in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 March 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 18. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 15. (3) OJ No L 101, 13. 4. 1989, p. 41. ANNEX Indicative percentage allocation between Member States covering 85 % of the commitment appropriations of the ERDF to be devoted to objective 2 1989 to 1993 1.2 // // // Member State // Indicative allocation objective 2 // // // Belgium // 4,3 // Denmark // 0,4 // Germany // 8,9 // Greece // - // Spain // 20,7 // France // 18,3 // Ireland // - // Italy // 6,3 // Luxembourg // 0,2 // Netherlands // 2,6 // Portugal // - // United Kingdom // 38,3 // // // Total // 100,0 // //